NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 

                              Submitted February 11, 2016 
                                Decided March 10, 2016 

                                          Before 
        
                         DIANE P. WOOD, Chief Judge 
                          
                         RICHARD A. POSNER, Circuit Judge 
                          
                         ANN CLAIRE WILLIAMS, Circuit Judge 

No. 14‐1655 

UNITED STATES OF AMERICA,                        Appeal from the United States District 
     Plaintiff‐Appellee,                         Court for the Northern District of Illinois, 
                                                 Eastern Division. 
     v.                                           
                                                 No. 12 CR 416 
CHARLES B. ESTELL,                                
     Defendant‐Appellant.                        Gary Feinerman, 
                                                 Judge. 

                                        O R D E R 

        Charles Estell was charged with armed bank robbery, 18 U.S.C. § 2113(a), (d), and 
brandishing a firearm during and in relation to that crime, id. § 924(c)(1)(A)(ii). He 
testified at trial that he was forced to rob the bank by men who threatened to harm his 
fiancée and infant son. The jury disbelieved this defense, and the district court sentenced 
him to a total of 390 months’ imprisonment. Estell has filed a notice of appeal, but his 
newly appointed lawyer asserts that the appeal is frivolous and seeks to withdraw. 
See Anders v. California, 386 U.S. 738, 744 (1967). Estell opposes counsel’s motion. 
See CIR. R. 51(b). Counsel’s brief in support of her motion explains the nature of the case 
and addresses issues that an appeal of this kind might be expected to involve. Because 
No. 14‐1655                                                                          Page 2 
 
the analysis in the brief appears to be thorough, we limit our review to the subjects 
counsel discusses plus the additional contentions in Estell’s response. See United States v. 
Bey, 748 F.3d 774, 776 (7th Cir. 2014). 
         
        After closing time on June 2, 2012, Estell dropped through the ceiling of the vault 
at a Bank of America branch in Oak Lawn, Illinois. He pointed a handgun at the two 
employees in the vault and forced them to the floor before binding their hands and 
ankles and placing duct‐tape over their mouths. Estell was calm, the two employees told 
the jury, and said he just wanted to take the bank’s money without hurting them. He 
escaped through the ceiling with about $230,500 but triggered a silent alarm on the way 
out. The police arrived in time to see Estell on the roof breaking through a window of the 
adjacent building, where he managed to evade capture for 10 hours. 
         
        The next day investigators surmised that Estell had entered the bank through a 
hole created by removing a rooftop vent. On the roof they also found the bank’s money, 
a loaded handgun, and keys to a GM vehicle. With keys in hand the investigators 
walked the nearby streets pressing the key fob until they heard a sound emitted from a 
Cadillac Escalade parked a block from the bank. The investigators unlocked the 
Escalade, performed a safety search, and then searched it again after towing the vehicle 
and obtaining a warrant. They found Estell’s identification, a saw, and a sales receipt 
dated two months earlier for a small camera mounted on a flexible cable. Also inside 
were notes, in Estell’s handwriting, describing the bank’s employees and their cars and 
detailing their work hours. A cellphone found in his pocket had photos of the bank’s 
interior, and the phone’s web browser history showed searches for the model of vault at 
that branch. 
         
        Estell testified that four unknown men broke into his home three days before the 
robbery and demanded money. They beat him until he lost consciousness, he said, and 
when he awoke in an unfamiliar location, the assailants beat him again and threatened to 
kill him. (A medical exam after his arrest, though, showed only a few small cuts on his 
forearms.) The kidnappers forced him to perform the Internet searches on his phone 
before driving him to the bank in his Escalade with his head covered and taking him 
onto the roof, where the hole already was cut. He was given duct tape, zip ties, and the 
gun and told that he and his family would die if he didn’t rob the bank. 
         
        This was not the story he told after his arrest. Before the gun and keys were 
found, Estell had offered to cooperate and told an FBI agent that he took a bus to the 
bank and entered with an unloaded gun, which he discarded (along with the money) in 
No. 14‐1655                                                                              Page 3 
 
a yard behind the bank. He said that he robbed the bank with help from an employee 
because he was jobless and destitute. Two weeks later Estell told a different FBI agent 
that he owed $200,000 to a drug dealer who was threatening him and his family. 
          
         It wasn’t until six months after the robbery, though, that Estell’s story about being 
kidnapped first materialized. In a three‐way call initiated from jail using his fiancée as 
intermediary (a call that the facility recorded), Estell discussed the purported 
kidnapping and robbery with an unidentified man, who said during the call that they 
“wouldn’t be having these mother‐fucking problems” if Estell had “went on and robbed 
that mother‐fucking bank like I told you punk ass.” The man threatened to “finish the 
job” of killing Estell. Afterward the jail intercepted a letter to Estell containing a photo of 
a man with his head covered. Estell was interviewed again and said that the man on the 
phone was one of the four assailants. His previous stories, Estell told the FBI, had been 
lies.   
          
         The investigation and Estell’s changing stories prompted three evidentiary 
rulings that are relevant here. First, the court refused to suppress the items found in 
Estell’s vehicle. Next, at the government’s request, the court prohibited Estell from 
arguing about the adequacy of the robbery investigation. And, third, the court excluded 
as hearsay portions of the recorded phone conversation in which the purported 
kidnapper recounts the alleged abduction and robbery plot. 
          
         Once found guilty, Estell demanded that his appointed lawyer be discharged, and 
after a hearing, see Faretta v. California, 422 U.S. 806, 835 (1975), he was allowed to 
represent himself. He moved for a new trial claiming ineffective assistance of counsel, 
but the district court denied that motion without prejudice, saying it was best saved for a 
postconviction proceeding under 28 U.S.C. § 2255. Estell also moved to dismiss the 
indictment. He argued, first, that prosecutors had engaged in misconduct before the 
grand jury by allowing an FBI agent to testify that he didn’t know how long it had taken 
to penetrate the bank’s roof, by not presenting evidence supposedly favorable to Estell’s 
coercion defense, and by misreporting the gun’s serial number. Estell further argued that 
prosecutors had violated Brady v. Maryland, 373 U.S. 83 (1963), by withholding the 
agent’s testimony about the time needed to cut through the roof. The district court gave 
several reasons for rejecting these contentions, including that the jury’s verdicts 
rendered harmless the claim of grand jury abuse and that the agent’s testimony about 
the hole in the roof wasn’t exculpatory. 
          
No. 14‐1655                                                                             Page 4 
 
        The district court found Estell to be a career offender, see U.S.S.G. § 4B1.1, based 
on a 1994 federal conviction for conspiracy to distribute crack cocaine (for which he was 
incarcerated through 2003), a 2007 conviction in Illinois for carjacking, and a 2008 
conviction in California for possessing marijuana for sale. The court calculated a 
guidelines imprisonment range of 360 months to life and imposed a total of 390 months. 
The court also imposed 5 years of supervised release, with two special conditions. The 
court didn’t explain why those conditions were necessary, and neither did the court 
orally pronounce all of the standard conditions included in the written judgment. 
         
        In her Anders submission counsel evaluates, but correctly rejects as frivolous, a 
possible challenge to the sufficiency of the evidence. See 18 U.S.C. §§ 2113(a), (d); 
924(c)(1)(A)(ii); United States v. Simmons, 581 F.3d 582, 586 (7th Cir. 2009) (discussing 
elements of § 2113(d)); United States v. Sandoval, 347 F.3d 627, 633 (7th Cir. 2003) 
(discussing elements of § 924(c)(1)). Estell never moved for a judgment of acquittal, 
see FED. R. CRIM. P. 29, so his convictions must stand absent a showing of a manifest 
miscarriage of justice. See United States v. Clark, 787 F.3d 451, 459–60 (7th Cir. 2015). 
That’s inconceivable; Estell was seen entering, and found hiding in, the building next 
door to the bank, which, along with the employees’ testimony, the bank’s surveillance 
videos, and the physical evidence found on the bank’s roof and in the defendant’s 
vehicle, provided overwhelming evidence of guilt. Moreover, the issue for the jury was 
not if, but why, Estell robbed the bank, and the jurors were entitled to disbelieve his 
coercion defense. That defense, which rested on Estell’s testimony, is impossible to 
reconcile with the photos from his phone showing that he had cased the bank and the 
notes from his car reflecting meticulous preparation. 
         
        Counsel also asserts that Estell does not have a nonfrivolous claim concerning the 
denial of his posttrial motion to dismiss the indictment. We agree. Putting aside that 
Estell’s allegation of perjury by the FBI agent has no support in the record, the district 
court was correct that claims of grand jury abuse become moot if a petit jury finds the 
defendant guilty. See United States v. Mechanik, 475 U.S. 66, 72–73 (1986); United States v. 
Philpot, 733 F.3d 734, 741–42 (7th Cir. 2013). 
         
        Also frivolous, says appellate counsel, would be a challenge to the denial of 
Estell’s motion to suppress. Investigators had found GM keys on the bank’s roof near the 
loot and a handgun, and they had probable cause to search whatever vehicle those keys 
matched. See United States v. Foxworth, 8 F.3d 540, 542, 545 (7th Cir. 1993); United States v. 
Rivera, 825 F.2d 152, 158 (7th Cir. 1987). 
         
No. 14‐1655                                                                              Page 5 
 
         And, finally, concerning the trial, appellate counsel correctly declines to pursue a 
Brady claim proposed by Estell, who protests that the government waited until two 
weeks before trial to disclose an assortment of information. Yet even if Brady compelled 
the release of any of this information, that opinion simply requires that disclosures be 
made sufficiently in advance for effective use of the information by the defendant. 
See United States v. Mota, 685 F.3d 644, 649 (7th Cir. 2012); United States v. Gray, 
648 F.3d 562, 567 (7th Cir. 2011). And counsel adds, correctly, that the government was 
not obligated to produce the FBI agent’s grand jury testimony because he did not testify 
at trial. See 18 U.S.C. § 3500(b); United States v. Withers, 972 F.2d 837, 845 n.9 
(7th Cir. 1992).   
          
         In his Rule 51(b) response, Estell further suggests that the district court erred by 
preventing him from arguing that the government’s investigation of the robbery was 
deficient, and by excluding from evidence portions of the telephone call recorded by the 
jail. But trial judges have discretion to limit argument on tangential issues that could 
confuse the jury, and that includes a defendant’s complaints about the adequacy of the 
government’s investigation. See United States v. Robbins, 197 F.3d 829, 845 (7th Cir. 1999); 
United States v. Patrick, 248 F.3d 11, 21–23 (1st Cir. 2001). Establishing Estell’s coercion 
defense was his responsibility, not the government’s. See Dixon v. United States, 
548 U.S. 1, 15 (2006); United States v. Lewis, 641 F.3d 773, 782 (7th Cir. 2011); United States 
v. Rovetuso, 768 F.2d 809, 818 (7th Cir. 1985). 
          
         Moreover, a contention that the district court was required to permit the entire 
telephone conversation to be played for the jury would be frivolous. Estell purportedly 
had returned a call from one of the unknown kidnappers at a number given his fiancée. 
But he never plausibly explained how it would not be a hearsay use to prove through the 
recording what the other man said about the purported kidnapping. See FED. R. 
EVID. 801(c), 802; Lewis, 641 F.3d at 782, 784–85. Even so, the court did allow Estell to play 
those parts of the call where he was threatened. And the court also permitted Estell to 
recount everything the other man had said during the call, and that hearsay offered 
through Estell is the same hearsay that he wanted to offer through the recording. 
          
         Concerning the trial, Estell concludes with several frivolous claims of 
prosecutorial misconduct. He insists that the government referred to facts not in 
evidence by mentioning the receipt found in his car as well as by stating that he had 
“assaulted” the bank’s two employees. Prosecutors may not misstate the evidence, 
see United States v. Haldar, 751 F.3d 450, 459–60 (7th Cir. 2014); United States v. Klebig, 
600 F.3d 700, 718 (7th Cir. 2009), but that did not happen here. The receipt was for a 
No. 14‐1655                                                                              Page 6 
 
small camera mounted on a flexible cable, and an investigator testified about how that 
camera could have been used to see into inaccessible areas like air vents. And the two 
employees testified that Estell had pointed his gun at their heads, which fully justified 
the government in asserting that they had been “assaulted.” See United States v. Jones, 
188 F.3d 773, 778–79 (7th Cir. 1999). 
         
        That leaves Estell’s sentencing. Counsel first questions whether to claim that it 
was error to allow Estell to represent himself at sentencing. That contention would be 
frivolous because the district court ensured that Estell’s choice to proceed without 
counsel was knowing and intelligent. See United States v. Cooper, 591 F.3d 582, 587 
(7th Cir. 2010); United States v. Johnson, 534 F.3d 690, 693–94 (7th Cir. 2008). The court 
conducted a formal hearing, cautioned Estell about the risks of self‐representation, and 
inquired into his background and mental health. Estell said unequivocally that he was 
experienced and knowledgeable about criminal proceedings, and that he wanted to 
represent himself. 
         
        Counsel also rejects challenging the application of the career offender guideline, 
U.S.S.G. § 4B1.1, and the denial of a downward adjustment for acceptance of 
responsibility, id. § 3E1.1. Estell surely wasn’t entitled to the latter discount after going to 
trial and presenting a defense that the jury rejected as phony. See id. § 3E1.1(a), cmt. 
nn.1–2; United States v. DeLeon, 603 F.3d 397, 407–08 (7th Cir. 2010); United States v. 
Hendricks, 319 F.3d 993, 1009 (7th Cir. 2003). And Estell’s prior felony convictions, two 
for controlled substance offenses and a third for carjacking, made him a career offender. 
At sentencing the defendant did not dispute that “vehicular hijacking” as defined by 
Illinois law is a crime of violence. See 720 ILCS 5/18‐3 (2007) (defining as a statutory 
element the use, or threat of imminent use, of force). And although he did argue that age 
disqualified his 1994 drug conviction, see 21 U.S.C. § 841(a)(1), he was incarcerated 
through 2003—within the qualifying 15‐year period. See U.S.S.G. § 4A1.2. Estell’s other 
drug conviction, from 2008, did not even have to be considered. 
         
        An appellate claim challenging the reasonableness of Estell’s total imprisonment 
of 390 months likewise would be frivolous. That total includes a 90‐month consecutive 
term for the firearm offense, which, as counsel notes, does not raise any concern under 
the Double Jeopardy Clause because Congress intended consecutive sentences. 
See United States v. Gonzales, 520 U.S. 1, 9–10 (1997); United States v. Harris, 832 F.2d 88, 
90–91 (7th Cir. 1987). Moreover, 390 months is within the guidelines range and thus 
presumptively reasonable, see Rita v. United States, 551 U.S. 338, 347 (2007), and counsel 
has not identified anything in the record rebutting that presumption. The district court 
No. 14‐1655                                                                          Page 7 
 
considered in depth the factors in 18 U.S.C. § 3553(a), including the seriousness of 
Estell’s meticulously planned and violent offenses and the need to incapacitate him, 
even when he is released from prison as an old man. The court explained that the 
possible de facto life sentence was justified by the danger Estell poses to the community. 
The court further took into account Estell’s difficult childhood and the support he 
provided to his family and child, but balanced these mitigating factors against Estell’s 
long criminal history. 
         
        Finally, although counsel did identify a meritorious challenge to the conditions of 
Estell’s supervised release, he directed her to not pursue that challenge. See United States 
v. Bryant, 754 F.3d 443, 447 (7th Cir. 2014). 
         
        Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.